COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 TERESA CORRAL-LERMA,                           §

                   Appellant,                   §               No. 08-11-00134-CV

 v.                                             §                  Appeal from the

 BORDER DEMOLITION &                            §                120th District Court
 ENVIRONMENTAL INC., as a
 corporation, RAUL SOLIS, individually,         §             of El Paso County, Texas
 and BONNIE SOLIS, individually,
                                                §                 (TC# 2009-2631)
                   Appellees.
                                            §
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s judgment as to Appellant’s trespass claim. We therefore reverse that portion of the

trial court’s judgment and remand for further proceedings as to Appellant’s trespass claim.

       We also reverse the trial court’s judgment as to attorney’s fees. We suggest a remittitur

of $3,033.81 to Border Demolition and the Solises. Appellees have 15 days from the date of this

opinion’s issuance to accept remittitur. If remittitur is accepted, the judgment of the trial court

will be reformed to reflect an attorney’s fees award of $74,967.19, and we will affirm the

judgment as modified. If Appellees do not accept remittitur within that period of time, the

judgment of the trial court will be reversed and this cause remanded for a new trial on attorney’s
fees.

        The remainder of the judgment is affirmed, in accordance with the opinion of this Court.

We further order that Appellees recover from Appellant and her sureties, if any, see TEX. R. APP.

P. 43.5. for performance on the judgment and all costs, both in this court and the court below, for

which let execution issue. This decision shall be certified below for observance.

        IT IS SO ORDERED THIS 13TH DAY OF MAY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating




                                                2